 1327 NLRB No. 26NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Salvador Almonte d/b/a Quisquea Construction andQuisquea Contracting and Jeronimo Pena Go-mez.  Case 34ŒCAŒ8308 (1Œ2)October 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon charges and amended charges filed by ChargingParty Jeronimo Pena Gomez on April 3, May 8, and May12, 1998, the Acting General Counsel issued a consoli-dated complaint on May 29, 1998, against Salvador Al-monte d/b/a Quisquea Construction and Quisquea Con-tracting (Almonte), the Respondent, alleging that it hasviolated Section 8(a)(1) of the Act.1  Although properlyserved copies of the charges, amended charges and thecomplaint, Respondent Almonte has failed to file an an-swer.On August 21, 1998, the Acting General Counsel fileda Motion for Summary Judgment, with attached exhibits.On August 25, the Board issued an order transferring the
proceeding to the Board and a Notice to Show Cause
why the Acting General Counsel™s motion should not begranted. Respondent Almonte has not filed any response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board™s Rules and Regulationsprovides that the allegations in the complaint shall bedeemed admitted if an answer is not filed within 14 days
from service of the complaint, unless good cause is
shown.  The consolidated complaint states that unless an
answer is filed within 14 days of service, ﬁall the allega-tions in the consolidated complaint shall be considered tobe admitted to be true and shall be so found by the
Board.ﬂ  Further, the undisputed allegations in the mo-tion for summary judgment disclose that by letter andfacsimile transmission dated July 15, the Respondent wasadvised by counsel for the Acting General Counsel thatan answer to the consolidated complaint had not yet been
received and that if no answer was received by close of                                                       1 The consolidated complaint also included unfair labor practice al-legations in Case 34ŒCAŒ8161 against Flintlock Construction, Inc.  OnSeptember 8, in response to the Acting General Counsel's motion forsummary judgment, Flintlock filed an opposition to the motion for
summary judgment, an answer to the complaint, and a crossŒmotion toremand this case to the Board's regional office.  By unpublished order,the Board has this day accepted Flintlock's answer, denied the motion
for summary judgment against it, severed Case 34ŒCAŒ8161 from thisproceeding, and remanded that case to the Regional Director for furtherappropriate action.business July 23, a Motion for Summary Judgmentwould be filed.In the absence of good cause for failure to file a timelyanswer, we grant the Acting General Counsel™s Motionfor Summary Judgment against the Respondent.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONRespondent Almonte is a sole proprietorship, ownedby Salvador Almonte, and is engaged as a labor contrac-tor in the building and construction industry.  It has anoffice and place of business in Brooklyn, New York.
During the 12-month period ending December 31, 1996,
Respondent Almonte, in the course and conduct of its
business operations, provided services valued in excess
of $50,000 to Flintlock Construction, Inc. at its NewYork jobsites.Flintlock is a corporation engaged as a constructionmanager in the building and construction industry.  It hasan office and place of business in Greenwich, Connecti-cut and jobsites in Yonkers and Greenburgh, New York.During the 12-month period ending on April 30, 1998,
Flintlock, in the course and conduct of its business op-erations, purchased and received at its New York jobsitesgoods valued in excess of $50,000 directly from points
outside the State of New York.We find that Respondent Almonte and Flintlock areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2II.  ALLEGED UNFAIR LABOR PRACTICESDuring the period covered by the complaint, Respon-dent Almonte had an agreement to provide Flintlock withconstruction laborers for employment at Flintlock™s job-sites in New York.3  About December 3 and 10, 1997,Respondent, through its president and owner, SalvadorAlmonte, threatened employees with termination if they
engaged in protected concerted activities.  About De-cember 11, Respondent, acting through Salvador Al-monte, engaged in surveillance of its employees' pro-tected concerted activities.  Also about December 11,Rafael Regalado, Fausto Munoz, Jorge Luis Garcia, JoseDelio Munoz, Francisco Anciany Garcia, Martin Domin-quez, Virgilio Pena, and Luis Maria Aragones engaged inprotected concerted activities by attempting to file com-plaints with the United States Department of Labor                                                       2 We note that Flintlock's answer to the thenŒconsolidated complaintadmits the complaint's jurisdictional allegations.3 Flintlock's answer to the thenŒconsolidated complaint denies theallegation that Flintlock and Respondent Almonte have been joint em-ployers of the employees of Respondent Almonte at Flintlock's jobsites.It is unnecessary to decide the joint employer issue in this proceeding,which involves severable unfair labor practice allegations against Re-spondent Almonte.  We leave to further proceedings in Case 34ŒCAŒ8161 the issue of whether Flintlock has any liability as a joint employerfor Respondent Almonte's unfair labor practices. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2against Almonte.  On December 12, Respondent termi-nated the above-named employees because they engagedin the protected concerted activity described above and in
order to discourage employees from engaging in these
activities.We find that, by the aforementioned threats, surveil-lance, and discharge actions affecting employees en-gaged in protected concerted activities, Respondent Al-monte has violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAWBy engaging in surveillance of employees™ protectedconcerted activities, and by threatening to terminate andthen terminating employees if they engaged in such ac-tivity, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent Almonte has engagedin violations of Section 8(a)(1) of the Act, we shall orderit to cease and desist and to take certain affirmative ac-tion designed to effectuate the policies of the Act.Having found that the Respondent unlawfully dis-charged employees Rafael Regalado, Fausto Munoz,Jorge Luis Garcia, Jose Delio Munoz, Francisco Anciany
Garcia, Martin Dominquez, Virgilio Pena, and Luis
Maria Aragones, we shall order it to offer them full rein-statement to their former positions or, if those positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rights orprivileges previously enjoyed, and to make them whole
for any loss of earnings and other benefits they may have
suffered as a result of the Respondent's unlawful con-duct.  Backpay shall be computed in the manner pre-scribed in F. W. Woolworth Co., 90 NLRB 259 (1950),with interest to be computed in the manner prescribed inNew Horizons for the Retarded, 283 NLRB 1173 (1987).ORDERThe Respondent, Salvador Almonte d/b/a QuisqueaConstruction and Quisquea Contracting, Brooklyn, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from(a)  Surveilling employees as they engage in protectedconcerted activities.(b) Threatening employees with termination if theyengage in protected concerted activity.(c) Terminating employees because they engage inprotected concerted activity and in order to discourageemployees from engaging in such activities.(d)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)  Within 14 days from the date of this Order offeremployees Rafael Regalado, Fausto Munoz, Jorge LuisGarcia, Jose Delio Munoz, Francisco Anciany Garcia,
Martin Dominquez, Virgilio Pena, and Luis Maria Ara-gones, full reinstatement to their former positions of em-ployment or, if those positions are no longer available, tosubstantially equivalent positions, without loss of senior-ity or other rights or privileges previously enjoyed.(b)  Make the above-named employees whole for anyloss of earnings or other benefits suffered as a result oftheir unlawful termination, in the manner set forth in the
remedy section of this decision.(c)  Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-charges, and within 3 days thereafter notify the above-named employees in writing that this has been done and
that the unlawful terminations will not be used against
them in any way.(d)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, timecards, personnel records
and reports, and all other records necessary to analyze
the amount of backpay due under the terms of this Order.(e)  Within 14 days after service by the region, post atits facility in Brooklyn, New York, and at its jobsites inYonkers and Greenburgh, New York, copies of the no-tice, marked ﬁAppendix.ﬂ4  Copies of the notice on formsprovided by the Regional Director for Region 34, afterbeing signed by the Respondent™s authorized representa-tives, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices to
employees are customarily posted.  Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.  In the event that the Respondent has gone outof business or closed the facility involved in these pro-ceedings, the Respondent shall duplicate and mail, at itsown expense, copies of the notices to all current employ-ees and former employees employed by the Respondentat any time since December 3, 1997.                                                       4 If this Order is enforced by a judgment of a United States Court ofAppeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ SALVADOR ALMONTE d/b/a QUISQUEA CONSTRUCTION3(f)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondents have taken tocomply.Dated, Washington, D.C.  October 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member
Peter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT engage in surveillance of employees™protected concerted activities.WE WILL NOT threaten employees with termination ifthey engage in protected concerted activities.WE WILL NOT terminate employees because they en-gage in protected concerted activity and in order to dis-courage employees from engaging in such activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of the Board™sOrder, offer Rafael Regalado, Fausto Munoz, Jorge LuisGarcia, Jose Delio Munoz, Francisco Anciany Garcia,
Martin Dominquez, Virgilio Pena, and Luis Maria Ara-gones, full reinstatement to their former positions of em-ployment, or, if those positions are no longer available,to substantially equivalent positions, without loss ofseniority or other rights or privileges they previouslyenjoyed.WE WILL make the above-named employees whole forany losses or other benefits suffered as a result of theirunlawful termination, plus interest.WE WILL, within 14 days from the date of the Board™sOrder, remove from our files any reference to the unlaw-ful termination of the employees named above, and WEWILL, within 3 days thereafter notify each of them inwriting that this has been done and that the unlawful ter-minations will not be used against them in any way.SALVADOR ALMONTE D/B/A QUISQUEACONSTRUCTION AND QUISQUEA CONTRACTING